CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of XFormity Technologies, Inc (the "Company") on Form 10-KSB for the period ended June 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), we, Christopher Ball, Chief Executive Officer of the Company and Jack Rabin, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/Christopher Ball Christopher Ball Chief Executive Officer September 28, 2007 /s/Jack Rabin Jack Rabin Chief Financial Officer September 28, 2007
